

WARRANT AGREEMENT
 
     WARRANT AGREEMENT (this “Agreement”) dated as of July 21, 2010 between
Vishay Precision Group, Inc., a Delaware corporation (the “Company”), and
American Stock Transfer & Trust Co., a New York corporation, as warrant agent
(the “Warrant Agent”).
 
     WHEREAS, Vishay Intertechnology, Inc, a Delaware corporation (“Vishay
Intertechnology”), and American Stock Transfer & Trust Co. entered into that
certain Warrant Agreement, dated as of December 13, 2002 (the “Vishay
Intertechnology Warrant Agreement”); and
 
     WHEREAS, pursuant to the Vishay Intertechnology Warrant Agreement, Vishay
Intertechnology agreed that, in case it shall at any time pay a dividend or make
a distribution to all holders of its common stock consisting of the capital
stock of any class or series, or similar interests, of or relating to a
subsidiary or other business entity of Vishay Intertechnology, then each holder
of a class A warrant and each holder of a class B warrant issued pursuant to the
Vishay Intertechnology Warrant Agreement shall be entitled to a warrant
evidencing a right to purchase shares of capital stock of the subsidiary or
other business entity whose capital stock was paid as a dividend or distributed
by Vishay Intertechnology, with such terms as are specified in the Vishay
Intertechnology Warrant Agreement; and
 
     WHEREAS, Vishay Intertechnology and the Company entered into that certain
Master Separation Agreement, dated as of June 22, 2010 (the “Master Separation
Agreement”), providing for the spin-off of the Company by Vishay Intertechnology
in the form of a tax free dividend of the then-outstanding shares of Common
Stock to the holders of the common stock of Vishay Intertechnology and the
then-outstanding shares of class B common stock of the Company to the holders of
class B common stock of Vishay Intertechnology; and
 
     WHEREAS, the Company has agreed under the terms of the Master Separation
Agreement to comply with the obligation under the Vishay Intertechnology Warrant
Agreement to issue the Company’s warrants to the holders of the Vishay
Intertechnology class A warrants and the class B warrants; and
 
     WHEREAS, in furtherance of its obligations under the Vishay Intertechnology
Warrant Agreement and the Master Separation Agreement, the Company desires to
enter into this Warrant Agreement and to issue (i) to the holders of the Vishay
Intertechnology class A warrants, the Company’s warrants to purchase up to an
aggregate of 500,000 shares of Common Stock, as evidenced by warrant
certificates in the form attached hereto as Exhibit A (the “Class A Warrants”)
at the Class A Exercise Price and (ii) to the holders of the Vishay
Intertechnology class B warrants, the Company’s warrants to purchase up to
130,252 shares of Common Stock, as evidenced by warrant certificates in the form
attached hereto as Exhibit B (the “Class B Warrants”) at the Class B Exercise
Price; and
 
     WHEREAS, the Company desires the Warrant Agent to act on behalf of the
Company, and the Warrant Agent is willing to so act, in connection with the
issuance, exercise, exchange and replacement of the certificates representing
the Warrants (as defined herein) (the “Warrant Certificates”) and other matters
provided herein.
 

--------------------------------------------------------------------------------

 

     NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein set forth, the parties hereto agree as follows:
    

     SECTION 1. Definitions. As used in this Agreement, the following terms,
when capitalized, shall have the meanings assigned below:
 
     “Affiliate” means, with respect to any Person, any entity which controls
such Person, any entity which such Person controls, or any entity which is under
common control with such Person.
 
     “Business Day” means any day other than a Saturday, Sunday or legal holiday
on which the commercial banks in the City of New York, Borough of Manhattan, are
required or permitted by law to remain closed.
 
     “Class A Warrants” has the meaning specified in the preamble.
 
     “Class A Exercise Price” means US $26.56, as such price may be modified
from time to time in accordance with the provisions herein.
 
     “Class B Warrants” has the meaning specified in the preamble.
 
     “Class B Exercise Price” means US $40.23, as such price may be modified
from time to time in accordance with the provisions herein.
 
     “Common Stock” means the common stock, par value $0.10 per share, of the
Company and any other security exchanged or substituted for such common stock or
into which such common stock is converted in any recapitalization,
reorganization, merger, consolidation, share exchange or other business
combination transaction, including any reclassification consisting of a change
in par value or a change from par value to no par value or vice versa.
 
     “Daily Market Price” for any trading day means the volume-weighted average
of the per share selling prices on the New York Stock Exchange or other
principal United States securities exchange or inter-dealer quotation system on
which the relevant security is then listed or quoted or, if there are no
reported sales of the relevant equity security on such trading day, the average
of the high bid and low ask price for the relevant equity security on the last
trading day on which such sale was reported or, if there are no high bid and low
ask prices, the Daily Market Price shall be the per share fair market value of
the relevant equity security as determined by an investment banking firm of
national reputation and standing selected by the Company and reasonably
acceptable to a Majority of the Warrant Holders (in which case, only a single
determination of value need be made by an investment banking firm,
notwithstanding any provision in the Agreement requiring an average over more
than one (1) trading day).
 
     “Exchange Act” means the Securities Exchange Act of 1934, as amended, and
the rules and regulations promulgated thereunder, as the same may be amended
from time to time.
 
     “Exercise Notice” has the meaning specified in Section 5.
 
     “Exercise Price” means the Class A Exercise Price (with respect to the
Class A Warrants) or the Class B Exercise Price (with respect to the Class B
Warrants).
 
     “Expiration Date” means 5:00 P.M. New York City time, December 13, 2012.
 
     “Holder” means the Initial Holders and their successors and permitted
assigns who become holders of Warrants in a manner permitted under this
Agreement, in each case until the relevant person ceases to be a Holder of
Warrants in accordance with the provisions hereof.
 
-2-
 

--------------------------------------------------------------------------------

 

     “Initial Holder” means the persons to whom or for whose benefit Warrants
are issued in accordance with the terms of the Master Separation Agreement, in
each case until the relevant person ceases to be a Holder of Warrants in
accordance with the provisions hereof.
 
     “Issue Date” means the date of this Agreement, which is the date as of
which the Warrants are first being issued.
 
     “Majority of the Warrant Holders” means, at any relevant time, the Holders
of Warrants that are exercisable for more than 50% of the Warrant Shares for
which all outstanding Warrants are exercisable at such time.
 
     “Master Separation Agreement” has the meaning specified in the preamble.
 
     “Person” means any individual, corporation, partnership, limited liability
company, trust, foundation, joint venture, association, joint stock company,
unincorporated organization, government agency, estate or other entity of any
nature.
 
     “Regulation S” means Regulation S under the Securities Act, including any
successor rule or regulation.
 
     “Rule 144” means Rule 144 under the Securities Act, including any successor
rule or regulation.
 
     “Rule 144A” means Rule 144A under the Securities Act, including any
successor rule or regulation.
 
     “SEC” means the United States Securities and Exchange Commission.
 
     “Securities Act” means the United States Securities Act of 1933, as
amended, and the rules and regulations promulgated thereunder, as the same may
be amended from time to time.
 
     “Transfer” means any disposition of any Warrants or of any interest
therein, which would constitute a “sale” within the meaning of the Securities
Act.
 
     “Transfer Agent” has the meaning specified in Section 10.
 
     “Transfer Document” has the meaning specified in Section 4.
 
     “Vishay Intertechnology Warrant Agreement” has the meaning specified in the
preamble.
 
     “Warrants” means Class A Warrants or Class B Warrants, subject to
adjustment as specified in this Agreement.
 
     “Warrant Agent” has the meaning specified in the preamble.
 
     “Warrant Certificates” has the meaning specified in the preamble.
 
     “Warrant Register” has the meaning specified in Section 3.
 
     “Warrant Shares” means shares of Common Stock issuable or issued upon
exercise of the Warrants, which shall be subject to adjustment as specified in
this Agreement.
 
-3-
 

--------------------------------------------------------------------------------

 

     Where the reference “hereof,” “hereby” or “herein” appears in this
Agreement, such reference shall be deemed to be a reference to this Agreement as
a whole. Whenever the words “include,” “includes” or “including” are used in
this Agreement, they shall be deemed to be followed by the words “without
limitation.” Words denoting the singular include the plural, and vice versa, and
references to it or its or words denoting any gender shall include all genders.
 
     SECTION 2. Warrant Certificates.
 
     (a) Initial Issuance. Promptly following the execution of this Agreement,
the Company shall deliver to the Warrant Agent a list of the names of the
Initial Holders and the number and class of Warrants to which each Initial
Holder is entitled, totaling, in the aggregate, Warrants to issue 630,252 shares
of Common Stock. The Company shall deliver to the Warrant Agent, along with this
Agreement, a sufficient number of duly executed Warrant Certificates. The
Warrant Agent is hereby authorized by the Company to promptly issue and deliver
(i) the Class A Warrants, as evidenced by warrant certificates in the form
attached hereto as Exhibit A, to purchase the number of shares of Common Stock
of the Company as set forth in the Purchase Agreement and (ii) the Class B
Warrants, as evidenced by warrant certificates in the form attached hereto as
Exhibit B, to purchase the number of shares of Common Stock of the Company as
set forth in the Purchase Agreement. The Warrant Certificates requested by the
Company shall be completed and countersigned by the Warrant Agent and promptly
delivered to the Company to be mailed or delivered to the Holders pursuant to
the terms hereof.
 
     (b) Forms of Warrant Certificates. Each Warrant Certificate to be delivered
pursuant to the Vishay Intertechnology Warrant Agreement and the Master
Separation Agreement, and any additional Warrant Certificate that may be issued
upon partial exercise, replacement or transfer of any Warrant, shall be in
registered form only and shall be substantially in the form set forth in Exhibit
A hereto (if such Warrant is a Class A Warrant) or Exhibit B (if such Warrant is
a Class B Warrant) (including the form of election and the form of assignment).
A single Warrant Certificate may evidence the issuance to a holder thereof of
more than one Warrant; provided, however, that Class A Warrants and Class B
Warrants may not be evidenced together by the same certificate. Warrants may be
divided or combined with other Warrants owned by the same Holder upon
presentation at the office of the Warrant Agent, together with a written notice
specifying the denominations in which new Warrants are to be issued, signed by
the Holder thereof or its agent or attorney. As to any such division or
combination, the Company shall execute and deliver a new Warrant or Warrants in
exchange for the Warrant or Warrants to be divided or combined.
 
     (c) Execution of Warrant Certificates. Warrant Certificates shall be signed
on behalf of the Company by the Chairman or Vice Chairman of the Board or its
President or a Vice President or its Secretary or an Assistant Secretary under
its corporate seal, and countersigned by an authorized officer of the Warrant
Agent. Each such signature upon the Warrant Certificates may be in the form of a
facsimile signature of the present or any future Chairman or Vice Chairman of
the Board, President, Vice President, Secretary or Assistant Secretary and may
be imprinted or otherwise reproduced on the Warrant Certificates, and for that
purpose the Company may adopt and use the facsimile signature of any person who
shall have been Chairman or Vice Chairman of the Board, President, Vice
President, Secretary or Assistant Secretary, notwithstanding the fact that at
the time the Warrant Certificates shall be delivered or disposed of he shall
have ceased to hold such office. The seal of the Company may be in the form of a
facsimile thereof and may be impressed, affixed, imprinted or otherwise
reproduced on the Warrant Certificates.
 
     In case any officer of the Company who shall have signed any of the Warrant
Certificates shall cease to be such officer before the Warrant Certificates so
signed shall have been disposed of by the Company, such Warrant Certificates
nevertheless may be delivered or disposed of as though such person had not
ceased to be such officer of the Company; and any Warrant Certificate may be
signed on behalf of the Company by any person who, at the actual date of the
execution of such Warrant Certificate, shall be a proper officer of the Company
to sign such Warrant Certificate, although at the date of the execution of this
Warrant Agreement any such person was not such an officer. 
 
-4-
 

--------------------------------------------------------------------------------

 

     (d) Rights Conferred. Each Class A Warrant shall evidence the right to
purchase one share of Common Stock at the Class A Exercise Price of $26.56
(subject to adjustment as described herein). Each Class B Warrant shall evidence
the right to purchase one share of Common Stock at the Class B Exercise Price of
$40.23 (subject to adjustment as described herein). Following the Expiration
Date, any Warrant not previously exercised shall be null and void.
 
     SECTION 3. Warrant Register. The Warrant Agent shall number and register
the Warrant Certificates in a register (the “Warrant Register”) as they are
issued. The Company may deem and treat such registered Holders of the Warrant
Certificates as the absolute owners thereof (notwithstanding any notation of
ownership or other writing thereon made by anyone), for all purposes, and shall
not be affected by any notice to the contrary.
 
     SECTION 4. Transfers.
 
     (a) Restrictions on Transfer. Each Holder agrees that any proposed Transfer
of any Warrant may be effected only (1)(w) inside the United States (I) to a
person who the seller reasonably believes is a qualified institutional buyer
within the meaning of Rule 144A in a transaction meeting the requirements of
Rule 144A, (II) in accordance with Rule 144 or (III) pursuant to another
exemption from the registration requirements of the Securities Act, (x) to the
Company, (y) outside the United States (I) to a non-U.S. person (within the
meaning of Regulation S) in a transaction meeting the requirements of Regulation
S or (II) pursuant to another exemption from the registration requirements of
the Securities Act or (z) pursuant to an effective registration statement and
(2) in each case, in accordance with the applicable securities laws of any state
of the United States or any other applicable jurisdiction. Each Holder agrees to
notify any purchaser of the resale restrictions set forth above.
 
     (b) Requirements Prior to Transfer. Prior to any Transfer or proposed
Transfer of any restricted Warrants, the Holder thereof shall deliver written
notice, a form of which is attached hereto, to the Company and the Warrant Agent
of such holder’s intention to effect such transfer. If the Transfer or proposed
Transfer is pursuant to clause (1)(w) or (1)(y) of the first sentence of the
preceding paragraph, then upon receipt of such notice, the Company may request
any or all of the following (each, a “Transfer Document”) in a form reasonably
acceptable to the Company:
 
          (i) an agreement by such transferee to the impression of the
restrictive investment legend set forth below on the Warrant;
 
          (ii) an agreement by such transferee, in form and substance reasonably
satisfactory to the Company, to be bound by the provisions of this Section 4
relating to the transfer of such Warrant; and
 
          (iii) an opinion of counsel with expertise in securities law matters
reasonably satisfactory to the Company that such Transfer complies with
applicable securities laws.
 
     If the Company requests any Transfer Document(s), it shall do so as
promptly as practicable following receipt of the Holder’s notice of intention to
Transfer. The Company shall thereafter cause the Transfer to be recorded and a
certificate or other evidence of ownership in the name of the transferee to be
delivered as soon as practicable after it has received Transfer Documents
complying with the terms of this Section 4(b).
 
-5-
 

--------------------------------------------------------------------------------

 

     (c) Legend. The Holders agree that each Warrant Certificate shall bear a
legend to the following effect:
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, OR OTHERWISE DISPOSED
OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
PURSUANT TO A TRANSACTION THAT IS EXEMPT FROM SUCH REGISTRATION.
 
The foregoing legend shall be in addition to any other legend required by law.
 
     (d) Termination of Restrictions. The restrictions referenced in Section
4(a), 4(b), and 4(c) of this Agreement, including the legend, shall cease and
terminate as to any particular Warrants or Warrant Certificates when (x) such
Warrants or Warrant Shares have been transferred in a transaction pursuant to
Rule 144 or a registration statement or (y) in the reasonable opinion of counsel
for the Company, such restriction is no longer required in order to assure
compliance with the Securities Act and applicable state securities laws.
Whenever such restrictions shall cease and terminate as to any Warrants, the
Holder of such Warrants shall be entitled to receive from the Company, without
expense (other than applicable transfer taxes, if any, if such unlegended shares
are being delivered and transferred to any person other than the registered
Holder thereof), new certificates for a like number of Warrants not bearing the
relevant legend(s) set forth in Section 4(c).
 
     (e) Registration of Warrants. The Warrant Agent shall from time to time
register the Transfer of any outstanding Warrant Certificates in the Warrant
Register upon surrender thereof accompanied by a written instrument or
instruments of transfer in the form set forth herein, duly executed by the
registered Holder or Holders thereof or by the duly appointed legal
representative thereof or by a duly authorized attorney. Upon any such
registration of Transfer, the Warrant Agent shall issue a new Warrant
Certificate to the transferee(s), and the surrendered Warrant Certificate shall
be canceled and disposed of by the Warrant Agent. If less than all of the
Warrants represented by a Warrant Certificate are Transferred, the Warrant Agent
shall issue to the Holder a Warrant Certificate representing the remaining
Warrants.
 
     SECTION 5. Exercise of Warrants.
 
     (a) Exercise. A Warrant may be exercised upon surrender to the Warrant
Agent (at its office designated for such purpose, the initial address of such
office being listed in Section 15 hereof) of the Warrant Certificate or
Certificates evidencing the Warrants to be exercised with the form of election
to purchase attached hereto (the “Exercise Notice”) duly filled in and signed,
together with any documentation or opinion reasonably required by the Company or
the Warrant Agent specified in Section 5(b) below, and (except as provided in
Section 5(e)) upon payment to the Company of the applicable Exercise Price for
the number of Warrant Shares in respect of which such Warrants are then
exercised. Payment of such aggregate Exercise Price shall be made by wire
transfer to an account of the Company or by certified or official bank check to
the order of the Company. All Warrant Certificates surrendered upon exercise of
Warrants shall be canceled and disposed of by the Warrant Agent. Each Warrant
initially shall be exercisable for one share of Common Stock, subject to
adjustment as provided herein. 
 
-6-
 

--------------------------------------------------------------------------------

 

     (b) Certain Conditions of Exercise. Unless the issuance of Warrant Shares
upon exercise of the Warrants shall have been registered under the Securities
Act, the Warrants may only be exercised pursuant to an exemption from
registration under the Securities Act (which in the case of non-U.S. persons may
be pursuant to Regulation S). As a condition of any proposed exercise of the
Warrants in these circumstances, if requested by the Company, the Holder shall
deliver to the Company (i) an agreement by the Holder (or any transferee of the
Holder if the Warrant Shares are to be issued in a name other than the name in
which the Warrant Certificate is registered), in form and substance reasonably
satisfactory to the Company, to the effect that the Warrant Shares may not be
transferred except pursuant to an exemption from registration under the
Securities Act and (ii) an opinion of counsel with expertise in securities law
matters reasonably satisfactory to the Company that such exercise complies with
applicable securities laws. In addition, the Holders agree that each certificate
representing the Warrant Shares shall bear a legend to the effect recited in
Section 4(c). If the Warrant Shares are issued without registration, they shall
be subject to the same restrictions and have the same rights with respect to
termination of restrictions as provided with respect to the Warrants under
Section 4.
 
     (c) Exercise in Whole or in Part. The Warrants represented by a Warrant
Certificate shall be exercisable, at the election of the Holder thereof, either
in full or from time to time in part and, in the event that a Warrant
Certificate is exercised in respect of fewer than all of the Warrants
represented thereby at any time prior to the date of expiration of the Warrants,
a new Warrant Certificate evidencing the remaining Warrant or Warrants will be
issued and delivered by the Warrant Agent pursuant to the provisions of this
Section and of Section 2 hereof.
 
     (d) Issuance of Warrant Shares. Subject to the provisions of this Agreement
(including, but not limited to Section 5(e)), upon such surrender of the Warrant
Certificates and receipt of the Exercise Price, the Company shall issue and
cause to be delivered to or upon the written order of the Holder and, subject to
Section 5(b) above, in such name or names as the Warrant Holder may designate, a
certificate or certificates or other evidences of ownership for the aggregate
number of fully paid and nonassessable Warrant Shares issuable upon the exercise
of such Warrants together with payment of the applicable Exercise Price. The
stock certificate or certificates representing such Warrant Shares shall be
delivered in such denominations as may be specified in the Exercise Notice
received by the Company and shall be registered in the name of such holder or in
such other name or names as shall have been designated in the Exercise Notice.
Such certificate or certificates shall be deemed to have been issued and any
person so designated to be named therein shall be deemed to have become a Holder
of record of such Warrant Shares as of the date of the surrender of such Warrant
Certificates and payment of the Exercise Price.
 
     (e) Exercise in Connection with Certain Transfers. If a Holder or Holders
shall sell Warrant Shares in an underwritten offering, the Company shall
cooperate with the Holders and the underwriters for such offering so that the
Warrants may be exercised and the Warrant Shares delivered to the underwriters
for sale in the offering and, upon consummation of the offering, the
underwriters shall deliver the Exercise Price for the Warrants to the Company
out of the proceeds of the offering.
 
     SECTION 6. Specific Limitations on the Rights of Warrant Holders. Prior to
the exercise of the Warrants, except as may be specifically provided for herein
and, without prejudice to Section 11(b)(ii) hereof, (i) no Holder of a Warrant
Certificate, as such, shall be entitled to any of the rights of a holder of
Common Stock, including, without limitation, the right to vote at or receive any
notice of any meetings of stockholders; (ii) the consent of any such Holder
shall not be required with respect to any action or proceeding of the Company;
(iii) no such Holder, by reason of the ownership or possession of a Warrant or
the Warrant Certificate representing the same, shall have any right to receive
any cash dividends, stock dividends, allotments or rights or other distributions
paid, allotted or distributed or distributable to the stockholders of the
Company prior to, or for which the relevant record date preceded, the date of
the exercise of such Warrant; and (iv) no such Holder shall have any right not
expressly conferred by the Warrant or Warrant Certificate held by such Holder. 
 
-7-
 

--------------------------------------------------------------------------------

 

     SECTION 7. Exercise Period; Expiration.
 
     (a) Exercise Period. Each Warrant shall be exercisable at any time during
the period from and after the Issue Date until its respective Expiration Date.
 
     (b) Expiration. Any Warrant not exercised prior to its respective
Expiration Date shall become void, and all rights thereunder and all rights in
respect thereof under this Agreement shall cease as of such time.
 
     SECTION 8. Payment of Taxes. The Company will pay all documentary stamp
taxes attributable to the initial issuance of Warrant Shares upon the exercise
of Warrants; provided, however, that the Company shall not be required to pay
any tax or taxes which may be payable in respect of any transfer involved in the
issue of any Warrant Certificates or any certificates for Warrant Shares in a
name other than that of the registered Holder of a Warrant Certificate
surrendered for registration of transfer or upon the exercise of a Warrant, and
the Company shall not be required to issue or deliver such Warrant Certificates
unless and until the person or persons requesting the issuance thereof shall
have paid to the Company the amount of such tax or shall have established to the
reasonable satisfaction of the Company that such tax has been paid.
 
     SECTION 9. Mutilated or Missing Warrant Certificates. In case any of the
Warrant Certificates shall be mutilated, lost, stolen or destroyed, the Warrant
Agent shall issue, in exchange and substitution for and upon cancellation of the
mutilated Warrant Certificate, or in lieu of and substitution for the Warrant
Certificate lost, stolen or destroyed, a new Warrant Certificate of like tenor
and representing an equivalent number of Warrants, and may in its discretion
require evidence reasonably satisfactory to it of such loss, theft or
destruction of such Warrant Certificate and indemnity reasonably satisfactory to
it. Applicants for such substitute Warrant Certificates shall also comply with
such other reasonable regulations and pay such other reasonable charges as the
Company may require.
 
     SECTION 10. Covenants of the Company.
 
     (a) Reservation of Warrant Shares. The Company will at all times reserve
and keep available, out of the aggregate of its authorized but unissued shares
of Common Stock or its authorized and issued shares of Common Stock held in its
treasury, for the purpose of enabling it to satisfy any obligation to issue
Warrant Shares upon exercise of Warrants, the maximum number of shares of Common
Stock which may then be deliverable upon the exercise of all outstanding
Warrants. The Company or, if appointed, the transfer agent for the Common Stock
(the “Transfer Agent”) and every subsequent transfer agent for any shares of the
Company’s capital stock issuable upon the exercise of any of the Warrants shall
be authorized and directed at all times to reserve such number of authorized
shares as shall be required for such purpose. The Company shall keep a copy of
this Agreement on file with the Transfer Agent and with every subsequent
transfer agent for any shares of the Company’s capital stock issuable upon the
exercise of the Warrants. The Company will furnish such Transfer Agent a copy of
all notices of adjustments and certificates related thereto, transmitted to each
Holder.
 
     (b) Due Issuance. Warrant Shares, when issued pursuant to the terms and
conditions hereof, shall be duly and validly issued and fully-paid and
non-assessable, and free from all liens, encumbrances and other charges thereon.
 
-8-
 

--------------------------------------------------------------------------------

 

     (c) Authorizations. Before taking any action which would result in an
adjustment in the number of shares of Common Stock, the Company shall obtain all
authorizations or exemptions thereof, or consents thereto, as may be required by
law, except where failure to do so would not result in a material adverse effect
on the rights of the Holders or the Company.
 
     (d) Listing. The Company will list or cause to have quoted such Common
Stock issuable upon exchange of the Warrants on each securities exchange or such
other market on which the Common Stock is then listed or quoted.
 
     SECTION 11. Adjustment of Number of Warrant Shares and Exercise Price. The
number of Warrant Shares issuable upon the exercise of each Warrant and its
Exercise Price are subject to adjustment from time to time upon the occurrence
of the events enumerated in this Section 11.
 
     (a) Declaration of Stock Dividend, Splits, Reverse Splits or
Reclassification or Reorganization; Other Distributions.
 
          (i) In case the Company shall declare any dividend or other
distribution upon its outstanding shares of Common Stock payable in Common Stock
or shall subdivide its outstanding shares of Common Stock into a greater number
of shares, then the number of shares of Common Stock which may thereafter be
purchased upon the exercise of any Warrant shall be increased in proportion to
the increase in the number of shares of Common Stock outstanding through such
dividend, other distribution, or subdivision and the Exercise Price per share
shall be decreased in such proportion such that the amount payable to the
Company upon the exercise of a Warrant shall be the same after such adjustment
as before such adjustment. In case the Company shall at any time combine the
outstanding shares of its Common Stock into a smaller number of shares, the
number of shares of Common Stock which may thereafter be purchased upon the
exercise of any Warrant shall be decreased in proportion to the decrease in the
number of shares of Common Stock outstanding through such combination and the
Exercise Price per share shall be increased in such proportion such that the
amount payable to the Company upon the exercise of a Warrant shall be the same
after such adjustment as before such adjustment. The Company shall cause a
notice to be mailed to each Holder at least ten (10) Business Days prior to the
applicable record date for the activity covered by this Section 11(a)(i). The
Company’s failure to give the notice required by this Section 11(a)(i) or any
defect therein shall not affect the validity of the activity covered by this
Section 11(a)(i). Notwithstanding the foregoing, nothing in this paragraph will
prejudice the rights of the Holders pursuant to this Agreement.
 
          (ii) In case the Company shall at any time (including in connection
with any merger, consolidation or sale of all or substantially all the assets of
the Company in which Section 11(d) hereof is not applicable) (i) issue any
evidence of indebtedness, shares of its stock or any other securities to all
holders of shares of Common Stock by reclassification of its shares of Common
Stock, (ii) distribute any rights, options or warrants to purchase or subscribe
for any evidence of indebtedness, shares of its stock (other than distributions
for which adjustment may be made pursuant to Section 11(b) or Section 11(e)) or
any other securities to all holders of shares of Common Stock, (iii) distribute
cash (other than regular quarterly or semi-annual cash dividends) or other
property to all holders of shares of Common Stock, or (iv) issue by means of a
capital reorganization other securities of the Company in lieu of the Common
Stock or in addition to the Common Stock, then the Warrant shall be adjusted so
that the Warrant shall be exercisable into the kind and number of shares or
other securities of the Company or the successor entity or cash or other
property as that the Holder would have owned or have been entitled to receive
after the happening of the event described above, had such Warrant been
exercised immediately prior to the happening of such event or any record date
with respect thereto. The Company shall cause a notice to be mailed to each
Holder at least ten (10) Business Days prior to the applicable record date for
the activity covered by this Section 11(a)(ii). The Company’s failure to give
the notice required by this Section 11(a)(ii) or any defect therein shall not
affect the validity of the activity covered by this Section 11(a)(ii).
Notwithstanding the foregoing, nothing in this paragraph will prejudice the
rights of the Holders pursuant to this Agreement.  
 
-9-
 

--------------------------------------------------------------------------------

 

          (iii) An adjustment made pursuant to this Section 11(a) shall become
effective immediately after the effective date of such event retroactive to the
record date, if any, for such event.
 
     (b) Adjustment for Rights Issuance.
 
          (i) (A) In case the Company shall at any time distribute any rights,
options or warrants to all holders of Common Stock entitling them, for a period
expiring sixty (60) days or less after the date of determination of the
stockholders entitled to receive such rights (the “Record Date”) (or any longer
period resulting from the extension of the exercise period which is announced
following the time that the rights, options or warrants are first issued) for
such distribution, to purchase or subscribe for shares of Common Stock at a
price per share less than ninety percent (90%) of the Daily Market Price of the
Common Stock on the Record Date, then the number of shares issuable upon
exercise of each Warrant immediately prior thereto shall be adjusted in
accordance with the formula:
 
N = No x (O + A)/ (O + (C/M))
 
where:
 

N   =   the adjusted number of Warrant Shares issuable upon exercise of such
Warrant.           No   =   the number of Warrant Shares issuable upon exercise
of such Warrant prior to such adjustment.           O   =   the number of shares
outstanding immediately prior to the issuance of such rights, options or
warrants as referred to in this Section 11(b)(i)(A).           A   =   the
maximum number of shares issuable pursuant to such rights, options or warrants
as referred to in this Section 11(b)(i)(A).           C   =   the aggregate
consideration receivable by the Company for the issuance of Common Stock upon
exercise of such rights, options or warrants as referred to in this Section
11(b)(i)(A).           M       =       the average of the Daily Market Prices of
the Common Stock for the ten (10) consecutive trading days immediately preceding
the Record Date.


Provided that, in no adjustment shall N be less than No.
 
               (B) If any adjustment is made to increase the number of shares
issuable upon exercise of any Warrant pursuant to this Section 11(b), the
Exercise Price per share of such Warrant shall be correspondingly decreased,
such that the amount payable to the Company upon the exercise of a Warrant shall
be the same after such adjustment as before such adjustment. The adjustment
shall become effective immediately after the Record Date for the determination
of shareholders entitled to receive the rights, warrants or options to which
this Section 11(b) applies. If less than all of such rights, warrants or options
have been exercised when such rights, warrants or options expire, then the
number of shares issuable upon the exercise of each Warrant and corresponding
adjustment to the Exercise Price of each such Warrant shall promptly be
readjusted to the number of shares issuable upon the exercise of each Warrant
and the Exercise Price that would then be in effect had the adjustment upon the
issuance of such rights, warrants or options been made on the basis of the
actual number of shares of Common Stock issued upon the exercise of such rights,
warrants or options. 
 
-10-
 

--------------------------------------------------------------------------------

 

          (ii) In case the Company shall at any time distribute any rights,
options or warrants to all holders of Common Stock entitling them, for a period
expiring more than sixty (60) days after the Record Date therefor (excluding any
rights, options or warrants originally issued with an exercise period of sixty
(60) days or less, which, by virtue of one or more extensions, expire more than
sixty (60) days after the Record Date therefor), to purchase or subscribe for
shares of Common Stock at a price per share less than ninety percent (90%) of
the Daily Market Price of the Common Stock as of such Record Date, then the
Company shall similarly distribute such rights, options or warrants to the
Holders on such Record Date (without any exercise of Warrants by Holders) as if
such Holders had exercised their Warrants immediately prior to the Record Date.
 
     (c) Liquidation, Dissolution or Winding Up. Notwithstanding any other
provisions hereof, in the event of the liquidation, dissolution, or winding up
of the affairs of the Company (other than in connection with a consolidation,
merger or sale or conveyance of all or substantially all of its assets or a
Change or Spin-Off), the right to exercise this Warrant shall terminate and
expire at the close of business on the last full business day before the
earliest date fixed for the payment of any distributable amount on the Common
Stock. The Company shall cause a notice to be mailed to each Holder at least ten
(10) Business Days prior to the applicable record date for such payment stating
the date on which such liquidation, dissolution or winding up is expected to
become effective, and the date on which it is expected that holders of record of
shares of Common Stock shall be entitled to exchange their shares of Common
Stock for securities or other property or assets (including cash) deliverable
upon such liquidation, dissolution or winding up, and that each Holder may
exercise outstanding Warrants during such ten (10) Business Day period and,
thereby, receive consideration in the liquidation on the same basis as other
previously outstanding shares of the same class as the shares acquired upon
exercise. The Company’s failure to give notice required by this Section 11(c) or
any defect therein shall not affect the validity of such liquidation,
dissolution or winding up. Notwithstanding the foregoing, nothing in this
paragraph will prejudice the rights of the Holders pursuant to this Agreement.
 
     (d) Merger, Consolidation, Etc.
 
          (i) In any event when (A) any person (the “Acquirer”) directly or
indirectly acquires the Company in a transaction in which the Company is merged
with or into or consolidated with another person or (B) the Company sells or
conveys all or substantially all of its assets to another person (unless,
subsequent to such merger, consolidation or the transaction, the Company is the
surviving entity and has reporting obligations under the Exchange Act as a
result of having common equity securities outstanding, in which case, this
Section shall not apply with respect to such merger, consolidation or other
transaction)(such merger, consolidation or other transaction referred to
hereinafter as a “Change”), then, upon exercise of each Warrant at any time
after the consummation of the Change but prior to the Expiration Date, in lieu
of the shares of the Company’s Common Stock (or other securities, cash, assets
or other property) purchasable upon the exercise of the Warrant prior to such
Change, the Holder shall be entitled to receive such shares of stock,
securities, cash, assets or any other property whatsoever (including warrants or
other purchase or subscription rights) which such Holder would have been
entitled to receive after the happening of such Change had such Warrant been
exercised immediately prior to such Change.
 
-11-
 

--------------------------------------------------------------------------------

 

          (ii) Notwithstanding the foregoing, but subject to the following
sentence, if a Holder of a Warrant so elects by giving written notice thereof to
the Company on or before the day immediately preceding the date of the
consummation of such Change, the Holder shall not be required to make any
payment upon exercise of the Warrant, and shall be entitled to receive from the
Company or the Acquirer (in lieu of the adjustment provided for in Section
11(d)(i) above) a cash amount equal to the Black-Scholes Value of the Warrant
(the “Cash-Out Option”) upon surrender of the Warrant Certificate representing
such Warrant. The right of a Holder to elect the Cash-Out Option shall not be
available if 
 
               (A) the payment or offering of any Cash-Out Option would
 
(x) in the reasonable opinion of counsel to the Company, prevent a Change from
otherwise being treated as a tax-free reorganization; or
 
(y) in the reasonable opinion of counsel or accountants to the Company, prevent
a Change from being accounted for using a pooling of interests accounting method
or other similar accounting method, if any, under US GAAP which would otherwise
be available; and
 
               (B) the payment of the Cash-Out Option in the form of securities
of the Acquirer, as described below, would not preserve such tax or accounting
treatment.
 
If the payment of the Cash-Out Option in the form of Acquirer securities issued
to the Company’s stockholders in the Change (the “Acquirer Securities”) would
preserve the tax or accounting treatment of the Change, the Holders shall have
the right to elect the Cash-Out Option, but only in the form of Acquirer
Securities. In such case,
 
                    (1) the Cash-Out Option will be payable in the Acquirer
Securities; and
 
                    (2) the number of securities payable to the Holder on
exercise of the Cash-Out Option will equal (x) the dollar amount of the Cash-Out
Option divided by (y) the per share (or other unit) fair market value of the
securities in which the Cash-Out Option is payable.
 
“Fair market value” for this purpose means the average Daily Market Price of the
securities of the Acquirer for the first ten (10) consecutive trading days
immediately preceding but not including the date of effectiveness of the Change;
provided, however, that if the securities of the Acquirer are not listed or
traded on an exchange or interdealer quotation system, then the “fair market
value” of such securities shall be determined by an investment banking firm of
national reputation and standing selected by the Company and reasonably
acceptable to a Majority of the Warrant Holders. If the Holders of the Warrants
do not have the right to elect the Cash-Out Option provided in Section 11(d)(ii)
herein, the adjustment provided for in Section 11(d)(i) above shall apply.
 
          (iii) Notwithstanding the foregoing, in the case of any such Change
where,
 
               (A) the Acquirer is a company with reporting obligations under
the Exchange Act with respect to common equity securities (such common equity
securities being referred to herein as the “Acquirer Shares”), and
 
-12-
 

--------------------------------------------------------------------------------

 

               (B) the Acquirer is offering as consideration with respect to the
Change a combination of Acquirer Shares and cash or other consideration, if a
Holder of a Warrant so elects by giving written notice thereof to the Company on
or before the day immediately preceding the effective date of such Change, then,
in lieu of the adjustment to the Warrant provided under Section 11(d)(i), upon
the consummation of the Change and surrender of the Certificate representing the
Warrant, the Holder shall receive (x) a warrant (an “Acquirer Warrant”)
exercisable for Acquirer Shares, in an amount and for an exercise price
calculated as described below, and (y) a cash amount, calculated as described
below (the “Adjusted Cash-Out Option”). The terms of the Acquirer Warrants shall
be identical to the terms of the Warrants mutatis mutandis, except that the
exercise price and the number of securities issuable upon the exercise of the
Acquirer Warrants (subject to adjustment as provided therein) shall be
determined as provided below: 
 
the Exercise Price of the Acquirer Warrants shall be calculated as follows:
 
Ew = (Eo x (Pa/Pt))
 
where:
 

Ew   =   the adjusted Exercise Price of the Acquirer Warrants.           Eo   =
  the Exercise Price of the Warrants immediately prior to such adjustment.      
    Pt   =   the average of the Daily Market Prices of the Common Stock for the
ten (10) consecutive trading days immediately preceding the effective date of
the Change.           Pa       =       the fair market value per share of the
Acquirer Shares. As used in this formula, “fair market value” shall mean the
average Daily Market Price of the Acquirer Shares for the ten (10) consecutive
trading days immediately preceding the effective date of the Change.


The number of Acquirer Shares issuable upon exercise of an Acquirer Warrant
shall be calculated as follows:
 
N = a x No
 
where:
 

N   =   the number of shares issuable by the Acquirer upon exercise of the
Acquirer Warrant.           a   =   the number of Acquirer Shares delivered in
the Change to holders of Common Stock for each share of Common Stock.          
No       =       the number of Warrant Shares issuable upon exercise of the
original Warrant in exchange for which the Acquirer Warrant was issued.


If the Holders of Common Stock may elect to receive in the Change Acquirer
Shares, cash or other consideration, or a combination of Acquirer Shares and
cash or other consideration as selected by the Holders (whether or not subject
to proration), then the number of Acquirer Shares delivered in the Change for
each share of Common Stock shall be determined, for purposes of the preceding
formula and the determination below of the amount of the Adjusted Cash-Out
Option, as follows:
 
a = Nas/Nts
 
where
 

Nas   =   the aggregate number of Acquirer Shares delivered in the Change to
holders of Common Stock.           Nts       =       the total number of shares
of Common Stock outstanding immediately prior to the effectiveness of the Change
and exchanged for consideration in the Change.


-13-
 

--------------------------------------------------------------------------------

 


The amount of the Adjusted Cash-Out Option for a Warrant shall be calculated as
follows:
 
AC = BSw x (1-((a x Pa) /C ))
 
where the symbols previously defined in this Section have their previously
defined meanings and:
 

AC   =   the amount of the Adjusted Cash-Out Option of the Warrant           BSw
  =   the Black-Scholes Value of the Warrant, ignoring the effect of the Change,
as determined pursuant to (iv) below.           C       =       the total fair
market value of the consideration delivered in the Change to Holders of Common
Stock for each share of Common Stock. For purposes of determining this amount—


               (A) the fair market value of the component of the consideration
consisting of Acquirer Shares shall equal (x) the average Daily Market Price of
the Acquirer Shares for the first ten (10) consecutive trading days immediately
preceding the effective date of the Change multiplied by (y) the number of
Acquirer Shares delivered in the Change for each share of Common Stock;
 
               (B) the fair market value of any cash component shall be the
amount of the cash delivered in the Change for each share of Common Stock; and
 
               (C) the fair market value of any other consideration delivered in
the Change for each share of Common Stock shall be as determined by an
investment banking firm of national reputation and standing selected by the
Company and reasonably acceptable to a Majority of the Warrant Holders.
 
The right to make the election to receive Acquirer Shares and the Adjusted
Cash-Out Option as provided in this Section 11(d)(iii) shall be subject to the
same limitations as provided in Section 11(d)(ii)(A) and (B) above regarding the
right to elect the Cash-Out Option; provided, however, that if the payment of
the Adjusted Cash-Out Option in the form of Acquirer Securities would preserve
the tax or accounting treatment of the Change, the election may be exercised
with the Adjusted Cash-Out Option being paid in Acquirer Securities as provided
in clauses (1) and (2) of Section 11(d)(ii).
 
          (iv) As used herein, “Black-Scholes Value” of the Warrants, shall be
determined on the basis of the Black-Scholes methodology by an investment
banking firm of national reputation and standing, selected by the Company and
reasonably acceptable to a Majority of the Warrant Holders; provided, however,
that no Black-Scholes Value of a Warrant shall exceed the Daily Market Price of
the Common Stock on the day immediately preceding the Change. For purposes of
applying the Black-Scholes methodology, (i) the price per share of the Common
Stock shall be deemed to be the average of the Daily Market Prices for the ten
(10) full trading days ending ten (10) trading days prior to the first public
announcement of the Change, and (ii) the methodology shall be applied as if the
relevant Change had not occurred.
 
          (v) The Company shall give written notice of any Change to each
Holder, in accordance with Section 15 hereof, at least ten (10) Business Days
prior to the effective date of the Change; provided, however, that if either
Section 11(d)(ii) or (iii) is applicable, one or more notices shall be given to
the Holders sufficiently in advance of the Change to allow for selection of the
investment banking firm referred to in the previous paragraph and for notice to
the Holders of the Black-Scholes Value at least ten (10) Business Days prior to
the effective date of the Change. The Company’s failure to give notice required
by this Section 11(d) or any defect therein shall not affect the validity of the
Change covered by this Section 11(d). However, if the Company fails to give
notice, the responsibilities of the Company with respect to this Section 11(d)
shall be assumed by the Acquirer and nothing in this paragraph will prejudice
the rights of the Holders pursuant to this Agreement. 
 
-14-
 

--------------------------------------------------------------------------------

 

     (e) Spin-Off.
 
          (i) In case the Company shall at any time pay a dividend or make a
distribution to all holders of its Common Stock consisting of the capital stock
of any class or series, or similar interests, of or relating to a subsidiary or
other business unit of the Company (such transaction, a “Spin-Off”; such capital
stock or other interests, the “Spin-Off Shares”; and such subsidiary or business
unit, the “Spin-Off Company”), then each holder of a Warrant outstanding and
unexercised on the date of the Spin Off shall become entitled to a spin-off
warrant (“Spin-Off Warrants”) evidencing a right to purchase a number of shares
of capital stock of the Spin-Off Company that the Holder would have received had
the Holder exercised such Warrants immediately prior to the record date for the
Spin-Off (the “Spin-Off Record Date”); provided, however, that in the event that
the distribution of Spin-Off Shares to the Holders would, in the reasonable
opinion of counsel to the Company, (y) prevent the tax-free nature of such
Spin-Off or (z) require registration with the SEC in circumstances where
registration would not otherwise be required, then at the election of the
Company, either (y) the Holders shall not receive Spin-Off Warrants pursuant to
this Section 11(e)(i) and the Warrants shall instead be adjusted pursuant to the
terms of Section 11(e)(ii) or (z) the Holders shall receive Spin-Off Warrants as
contemplated above in this Section 11(e)(i). The terms of the Spin-Off Warrants
shall be identical to the terms of the Warrants mutatis mutandis, except that
the exercise price of a Spin-Off Warrant (subject to adjustment as provided
therein) shall be determined by the following formula:
 
Es = Eo x Ps / (Pp+ (r x Ps))
 
where:
 

Es   =   the Exercise Price per Spin-Off Share of the Spin-Off Warrants.        
  Eo   =   the Exercise Price per share of Common Stock of the relevant Warrant
immediately prior to adjustment for the relevant Spin-Off.           Pp   =  
the average of the Daily Market Prices of the Common Stock for the ten (10) full
consecutive trading days following the date on which the Spin-Off is
consummated.           r   =   the number of Spin-Off Shares (which may be one
or a fraction less than or greater than one) distributed pursuant to the
Spin-Off in respect of each share of Common Stock.           Ps       =      
the fair market value per share of the Spin-Off Shares. As used in this section,
“fair market value” shall mean the average Daily Market Price of the Spin-Off
Shares for the first ten (10) consecutive trading days following the date on
which the Spin-Off is consummated; provided, however, that if such distributed
securities do not begin trading within two trading days of the consummation of
such Spin-Off or do not trade for at least ten (10) consecutive trading days
within twenty (20) days after the Spin-Off, then the “fair market value” of such
distributed securities shall be determined by an investment banking firm of
national reputation and standing selected by the Company and reasonably
acceptable to a Majority of the Warrant Holders on the Spin-Off Record Date.


-15-
 

--------------------------------------------------------------------------------

 

     Following the Spin-Off, the Exercise Price of each Warrant shall be
adjusted in accordance with the following formula:
 
En = Eo x Pp / (Pp+ (r x Ps))
 
where:
 

En       =       the adjusted exercise price per share of Common Stock of the
Warrants.


(with the other symbols in such formula having the meanings specified in the
preceding formula).
 
          (ii) In case the Company shall engage in a Spin-Off, and Section
11(e)(i) shall not be available to the Holders as a result of the proviso in the
first paragraph of Section 11(e)(i), then the Holders shall not receive Spin-Off
Warrants and instead the number of shares issuable upon the exercise of each
Warrant immediately prior thereto shall be adjusted in accordance with the
formula:
 
N = No x (Pp + (Ps x r))/Pp
 
where:
 

N   =   the adjusted number of Warrant Shares issuable upon exercise of such
Warrant.           No   =   the number of Warrant Shares issuable upon exercise
of such Warrant prior to such adjustment.           Pp   =   the average of the
Daily Market Prices of the Common Stock for the ten (10) full consecutive
trading days following the date on which the Spin-Off is consummated.          
Ps       =       the average Daily Market Price of the Spin-Off Shares for the
first ten (10) full consecutive trading days following the date on which the
Spin-Off is consummated; provided, however, that if such distributed securities
do not begin trading within two trading days of the consummation of such
Spin-Off or do not trade for at least ten (10) consecutive trading days within
twenty (20) days after the Spin-Off, then this quantity shall mean the “fair
market value” per share of the Spin-Off Shares as of the date the Spin-Off is
consummated, determined by an investment banking firm of national reputation and
standing selected by the Company and acceptable to a Majority of the Warrant
Holders on the Spin-Off Record Date.           r   =   the number of Spin-Off
Shares (which may be one or a fraction less than or greater than one)
distributed pursuant to the Spin-Off in respect of each share of Common Stock.


     If any adjustment is made to increase the number of Warrant Shares issuable
upon exercise of any Warrant pursuant to this Section 11(e)(ii), the Exercise
Price per share of such Warrant shall be adjusted in accordance with the
following formula.
 
En = Eo x (No/N)
 
Where:
 

En   =   the adjusted exercise price per share of Common Stock of the Warrants.
          Eo       =       the Exercise Price per share of Common Stock of the
relevant Warrant immediately prior to adjustment for the relevant Spin-Off.


-16-
 

--------------------------------------------------------------------------------

 

(with the other symbols in such formula having the meanings specified in the
preceding formula).
 
          (iii) An adjustment made pursuant to Section 11(e)(ii) shall become
effective immediately after the determination of the adjusted number of Warrant
Shares issuable upon exercise of the Warrants, retroactive to the date for the
Spin-Off.
 
          (iv) The Company shall give written notice of any Spin-Off, in
accordance with Section 15 hereof, at least ten (10) Business Days prior to the
Record Date therefor. The Company’s failure to give notice required by this
Section 11(e)(iv) or any defect therein shall not affect the validity of the
Spin-Off covered by this Section 11(e). Notwithstanding the foregoing, nothing
in this paragraph will prejudice the rights of the Holders pursuant to this
Agreement.
 
     (f) Good Faith Determination.
 
          (i) Subject to the following clause (ii), any determination as to
whether an adjustment or limitation of exercise is required pursuant to this
Section 11 (and the amount of any adjustment) shall be binding upon the Holders
and the Company if made in good faith by the board of directors of the Company.
 
          (ii) If a Majority of the Warrant Holders shall object to any
determination of the board of directors of the Company within ten (10) Business
Days of receipt of notice of such determination, then such determination shall
be referred to a national independent accounting firm in the United States (the
“Accounting Firm”) selected by the Company and reasonably acceptable to a
Majority of the Warrant Holders. The determination of the adjustment made by the
Accounting Firm shall be strictly in accordance with the terms of this Agreement
and shall be binding upon the Holders and the Company. The Accounting Firm shall
be instructed to notify the Company and such Majority of the Warrant Holders of
its determination regarding the adjustment within fifteen (15) Business Days of
such referral.
 
          (iii) Whenever this Agreement provides for the reasonable approval or
acceptance of a Majority of the Warrant Holders of any action or determination,
such approval or acceptance shall be deemed to be given if a Majority of the
Warrant Holders do not reasonably object to such action or determination by
written notice to the Company within ten (10) Business Days of the date on which
notice thereof is first given to the Holders. No objection shall be deemed
reasonable if the reasons for such objection are not set forth in reasonable
detail in the notice of objection given to the Company as aforesaid.
 
     (g) Notice of Adjustment. Whenever the number of shares of Common Stock
purchasable upon the exercise of the Warrants or the Exercise Price is adjusted,
the Company shall promptly file, in the custody of its Secretary or an Assistant
Secretary at its principal office and with the Warrant Agent, an officer’s
certificate setting forth the number of shares of Common Stock purchasable upon
the exercise of the Warrants, the Exercise Price after such adjustment, a
statement, in reasonable detail, of the facts requiring such adjustment and the
computation by which such adjustment was made. Each such officer’s certificate
shall be made available during regular business hours for inspection by the
Holders at the office of the Warrant Agent.
 
-17-
 

--------------------------------------------------------------------------------

 

     (h) No Change of Warrant Necessary. Irrespective of any adjustment in the
Exercise Price or in the number or kind of shares issuable upon exercise of the
Warrants, the Warrant Certificates may continue to express the same price and
number and kind of shares as are stated in the Warrant Certificates as initially
issued.
 
     (i) Subsequent Adjustments. The adjustment provisions of this Section 11
shall be applied successively and from time to time as the circumstances
requiring such adjustments shall occur. If as a result of an adjustment made
pursuant to this Section 11 (except as otherwise specifically provided herein)
the Holder of any Warrants thereafter surrendered for conversion shall be
entitled to receive any securities other than shares of Common Stock, the number
and kind of the securities issuable upon exercise of the Warrants and the
Exercise Price therefor shall be subject to adjustment, from time to time, in a
manner and on terms as nearly equivalent as practicable to the provisions with
respect to the Common Stock contained in this Section 11.
 
     SECTION 12. Fractional Interests. The Company shall not be required to
issue fractional shares of Common Stock on the exercise of the Warrants. If any
fraction of a share of Common Stock would be issuable upon the exercise of the
Warrants (or any specified portion thereof), the Company shall pay an amount in
cash equal to the product of (x) such fraction and (y) the Daily Market Price of
the Common Stock on the trading day prior to the date the Warrant is exercised.
 
     SECTION 13. Appointment of Warrant Agent. The Company hereby appoints the
Warrant Agent as its agent to issue the Warrant Certificates, as set forth
herein, subject to resignation or replacement of the Warrant Agent as provided
herein. The Warrant Agent agrees to accept such appointment, subject to the
terms and conditions as set forth herein and to issue, transfer and exchange the
Warrant Certificates pursuant to the terms provided for herein and to notify the
Company to issue or cause to be issued the certificates or other evidence of
ownership representing the appropriate number of shares of Common Stock (or
other consideration) upon exercise of the Warrants.
 
     SECTION 14. Duties of the Warrant Agent. The Warrant Agent acts hereunder
as agent and in a ministerial capacity for the Company, and its duties shall be
determined solely by the provisions hereof. The Warrant Agent shall not by
issuing and delivering Warrant Certificates, or by any other act hereunder, be
deemed to make any representations (i) as to the validity, value or
authorization of the Warrant Certificates or the Warrants represented thereby or
of any securities or other property delivered upon exercise of any Warrant, or
(ii) whether any stock issued upon exercise of any Warrant is fully paid and
nonassessable.
 
     Without prejudice to any liability of any other party hereof, the Warrant
Agent shall not at any time be under any duty or responsibility to any Holder of
Warrant Certificates to make or cause to be made any adjustment of the Warrant
Price provided in this Agreement, or to determine whether any fact exists that
may require any such adjustment, or with respect to the nature or extent of any
such adjustment, when made, or with respect to the method employed in making the
same. The Warrant Agent shall not (i) be liable for any recital or statement of
facts contained herein or for any action taken, suffered or omitted by it in
reliance on any Warrant Certificate or other document or instrument believed by
it in good faith to be genuine and to have been signed or presented by the
proper party or parties, (ii) be responsible for any failure on the part of the
Company to comply with any of its covenants and obligations contained in this
Agreement or in any Warrant Certificate, or (iii) be liable for any act or
omission in connection with this Agreement except for its own gross negligence
or willful misconduct.
 
     Any notice, statement, instruction, request, direction, order or demand of
the Company shall be sufficiently evidenced by an instrument signed by the
Company’s Chairman or Vice Chairman of the Board, President, any Vice President,
its Secretary, or Assistant Secretary (unless other evidence in respect thereof
is herein specifically prescribed). Without prejudice to any liability of any
other party hereof, the Warrant Agent shall not be liable for any action taken,
suffered or omitted by it in accordance with such notice, statement,
instruction, request, direction, order or demand believed by it to be genuine.
 
-18-
 

--------------------------------------------------------------------------------

 

     The Company agrees to pay the Warrant Agent reasonable compensation for its
services hereunder and to reimburse it for its reasonable expenses hereunder and
further agrees to indemnify the Warrant Agent and save it harmless against any
and all losses, expenses and liabilities, including judgments, costs and counsel
fees, for anything done or omitted by the Warrant Agent in the execution of its
duties and powers hereunder except losses, expenses and liabilities arising as a
result of the Warrant Agent’s gross negligence or willful misconduct.
 
     The Warrant Agent may resign its duties and be discharged from all further
duties and liabilities hereunder (except liabilities arising as a result of the
Warrant Agent’s own gross negligence or willful misconduct), after giving thirty
days’ prior written notice to the Company. At least fifteen (15) days prior to
the date such resignation is to become effective, the Warrant Agent shall cause
a copy of such notice of resignation to be mailed to the Holder of each Warrant
Certificate at the Company’s expense. Upon such resignation, or any inability of
the Warrant Agent to act as such hereunder, the Company shall appoint a new
warrant agent in writing. The Company shall have complete discretion in the
naming of a new warrant agent, who may be an affiliate, subsidiary or department
of the Company, or any person used by the Company as transfer agent for the
Common Stock. If the Company shall fail to make such appointment within a period
of thirty (30) days after it has been notified in writing of such resignation by
the resigning Warrant Agent, then the Holder of any Warrant Certificate may
apply to any court of competent jurisdiction for the appointment of a new
warrant agent.
 
     The Company may, upon notice to the Holders, remove and replace the Warrant
Agent if the Warrant Agent is the transfer agent for the Company’s Common Stock
and the Warrant Agent ceases to be the transfer agent for the Company’s Common
Stock for any reason.
 
     After acceptance in writing of an appointment by a new warrant agent is
received by the Company, such new warrant agent shall be vested with the same
powers, rights, duties and responsibilities as if it had been originally named
herein as the Warrant Agent, without any further assurance, conveyance, act or
deed. Any former warrant agent hereby agrees to cooperate with and deliver all
records and Warrant Certificates to the new warrant agent at the direction of
the new agent and the Company.
 
     Any corporation into which the Warrant Agent or any new warrant agent may
be converted or merged or any corporation resulting from any consolidation to
which the Warrant Agent or any new warrant agent shall be a party or any
corporation succeeding to the trust business of the Warrant Agent shall be a
successor warrant agent under this Agreement without any further act. Any such
successor warrant agent shall promptly cause notice of its succession as warrant
agent to be mailed to the Company and to each Holder.
 
     The Warrant Agent shall perform its duties with all due care and attention.
If for any period no person is acting as Warrant Agent, then the Company shall
discharge the obligations that would otherwise fall to be discharged by the
Warrant Agent during such period.
 
     Nothing herein shall preclude the Warrant Agent from acting in any other
capacity for the Company.
 
-19-
 

--------------------------------------------------------------------------------

 

     SECTION 15. Notices. Any notice or demand authorized by this Agreement to
be given or made to or on the Company or the Warrant Agent shall be sufficiently
given or made when and if delivered by a recognized international courier
service or hand delivery, or by telecopier with copy sent by first class or
registered mail, postage prepaid, to the applicable address set forth below
(until the Holders are otherwise notified in accordance with this Section by the
Company):
 
     If to the Company, then to:
 
     Vishay Precision Group, Inc.
     3 Great Valley Parkway
     Malvern, PA 19355-1307
     Attn.: Chief Financial Officer
     Telecopier No.: (484)-321-5301
     Confirm No.: (484)-321-5300
 
     If to the Warrant Agent, then to:
 
     American Stock Transfer & Trust Co.,
     59 Maiden Lane
     New York, NY 10038
     Attn.: Exchange Department
     Telecopier No. 718-234-5001
     Confirm No. 718-921-8200
 
     Any notice pursuant to this Agreement to be given to any Holder of any
Warrant Certificate shall be sufficiently given when and if delivered to such
Holder at the address appearing on the Warrant Register of the Company (until
the Company and the Warrant Agent are otherwise notified in accordance with this
Section by such Holder). Any such notice shall be delivered by overnight or hand
delivery, by telecopier with copy sent by first class mail, postage prepaid, or
by first class or registered mail, postage prepaid.
 
     SECTION 16. Supplements and Amendments. The Company and the Warrant Agent
may from time to time amend or supplement this Agreement in good faith without
the approval of any Holders only in order to cure any ambiguity or to correct or
supplement any provision contained herein which may be defective or inconsistent
with any other provision herein. Any other amendment or supplement to this
Agreement shall require the written consent of a Majority of the Warrant
Holders.
 
     SECTION 17. Successors. All the covenants and provisions of this Agreement
by or for the benefit of the Company or the Warrant Agent shall bind and inure
to the benefit of its successors and assigns hereunder; provided, however, that
any assignment by the Company shall not relieve the Company of any of its
obligations hereunder. This Agreement shall be binding upon and inure to the
benefit of the successors and registered assigns of the Initial Holders and all
subsequent Holders of Warrants.
 
     SECTION 18. Governing Law. THIS AGREEMENT AND EACH WARRANT CERTIFICATE
ISSUED HEREUNDER SHALL BE DEEMED TO BE A CONTRACT MADE UNDER THE LAWS OF THE
STATE OF NEW YORK AND FOR ALL PURPOSES SHALL BE CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAWS OF SAID STATE.
 
     SECTION 19. No Third Party Beneficiaries. Nothing in this Agreement shall
be construed to give to any Person other than the Company, the Warrant Agent and
the Holders of the Warrants or holders of Warrant Shares any legal or equitable
right, remedy or claim under this Agreement; but this Agreement shall be for the
sole and exclusive benefit of the Company, the Warrant Agent and the Holders of
the Warrants and the holders of Warrant Shares.
 
-20-
 

--------------------------------------------------------------------------------

 

     SECTION 20. Notification of Delisting. Prior to the occurrence of a
Delisting Event, the Company will, at least ten (10) Business Days before the
occurrence thereof, notify each Holder of such event. Any notice will be in
writing and shall specify the date of such Delisting Event. For these purposes
“Delisting Event” means the common stock of the Company being delisted from the
principal United States national or regional securities exchange or national
quotation system on which the shares of common stock are then listed or traded.
 
     SECTION 21. Headings. The descriptive headings of the several sections and
subsections of this Agreement are inserted for convenience only, do not
constitute a part of this Agreement and shall not affect in any way the meanings
or interpretation of this Agreement.
 
     SECTION 22. Counterparts. This Agreement may be executed in counterparts
and all such counterparts shall for all purposes be deemed to be an original,
and all such counterparts shall together constitute but one and the same
instrument.
 
[Signature Page Follows.]
 
-21-
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed, as of the day and year first above written.
 

  VISHAY PRECISION GROUP, INC.           By: /s/ William Clancy     Name:
William Clancy           Title: Executive Vice President, Chief     Financial
Officer and Secretary           AMERICAN STOCK TRANSFER & TRUST CO.          
By: /s/ Paula Caroppoli     Name: Paula Caroppoli     Title: Vice President


-22-
 

--------------------------------------------------------------------------------

 

EXHIBIT A
 
[Form of Class A Warrant Certificate]
 
[Face]
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, OR OTHERWISE DISPOSED
OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
PURSUANT TO A TRANSACTION THAT IS EXEMPT FROM SUCH REGISTRATION.*
 
EXERCISABLE ON OR BEFORE 5:00 P.M. NEW YORK CITY TIME ON DECEMBER 13, 2012.
 

No.          Warrants


Class A Warrant Certificate
Vishay Precision Group, Inc.
 
     This Warrant Certificate certifies that _______________, or registered
assigns, is the registered holder (the “Holder”) of ___________ Class A Warrants
expiring December 13, 2012 (the “Warrants” or “Class A Warrants”) to purchase
Common Stock, $0.10 par value per share (the “Common Stock”), of Vishay
Precision Group, Inc., a Delaware corporation (the “Company”). Each Class A
Warrant entitles the Holder upon exercise to receive from the Company, on or
before 5:00 p.m. New York City Time on December 13, 2012 (the “Expiration
Date”), one fully paid and nonassessable share of Common Stock (a “Warrant
Share”) at the initial exercise price (the “Exercise Price”) of $26.56 share
(subject to adjustment as provided herein), payable in lawful money of the
United States of America upon surrender of this Warrant Certificate at the
office of the Company designated for such purpose, but only subject to the
conditions set forth herein and in the Warrant Agreement, as defined below.
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Warrant Agreement.
 
     This Warrant Certificate and each Class A Warrant represented hereby are
issued pursuant to and are subject in all respects to the terms and conditions
set forth in the Warrant Agreement (the “Warrant Agreement”), dated July 21,
2010 by and between the Company and American Stock Transfer & Trust Co.(the
“Warrant Agent”), which Warrant Agreement is hereby incorporated by reference in
and made a part of this instrument and is hereby referred to for a description
of the rights, limitation of rights, obligations, duties and immunities
thereunder of the Company and the Holders (the words “Holder” or “Holders”
meaning the registered holder or registered holders of the Warrants). A copy of
the Warrant Agreement may be obtained by the Holder from the Company at 3 Great
Valley Parkway, Malvern, PA 19355-1307 by a written request from the Holder
hereof and may be inspected by the Holder or his agent at the principal office
of the Warrant Agent.
 
 
 
 
 
____________________ 
     * This legend may be removed if such removal is permitted pursuant to the
Warrant Agreement.
 
A-1
 

--------------------------------------------------------------------------------

 

     This Class A Warrant shall be exercisable at any time during the period
from and after the Issue Date until the Expiration Date.
 
     The number of Warrant Shares issuable upon exercise of the Warrants and the
Exercise Price are subject to adjustment upon the occurrence of certain events
set forth in the Warrant Agreement.
 
     No Warrant may be exercised after 5:00 p.m., New York City time on the
Expiration Date, and to the extent not exercised by such time, such Warrants
shall become void.
 
     The Holder of Class A Warrants evidenced by this Warrant Certificate may
exercise them by surrendering this Warrant Certificate, with the form of
election to purchase set forth hereon properly completed and executed, together
with payment of the Exercise Price in cash at the office of the Company
designated for such purpose. In the event that upon any exercise of Class A
Warrants evidenced hereby the number of Class A Warrants exercised shall be less
than the total number of Class A Warrants evidenced hereby, there shall be
issued to the Holder hereof or his assignee a new Warrant Certificate evidencing
the number of Class A Warrants not exercised.
 
     The Warrant Agreement provides that upon the occurrence of certain events
the number of Warrant Shares issuable upon exercise of each Warrant set forth on
the face hereof and the Exercise Price thereof shall be adjusted. No fractions
of a share of Common Stock will be issued upon the exercise of any Class A
Warrant, but the Company will pay the cash value thereof determined as provided
in the Warrant Agreement.
 
     Warrant Certificates, when surrendered at the office of the Company by the
registered Holder thereof in person or by its legal representative or attorney
duly authorized in writing, may be exchanged, in the manner and subject to the
limitations provided in the Warrant Agreement, but without payment of any
service charge, for another Warrant Certificate or Warrant Certificates of like
tenor evidencing in the aggregate a like number of Class A Warrants.
 
     Upon due presentation for registration of transfer of this Warrant
Certificate at the office of the Company, a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Class A Warrants shall be issued to the transferee(s) in exchange for this
Warrant Certificate, subject to the limitations provided in the Warrant
Agreement, without charge except for any tax or other governmental charge
imposed in connection therewith.
 
     The Company may deem and treat the registered Holder(s) of this Warrant
Certificate as the absolute owner(s) thereof (notwithstanding any notation of
ownership or other writing hereon made by anyone), for the purpose of any
exercise hereof, of any distribution to the Holder(s) hereof, and for all other
purposes, and the Company shall not be affected by any notice to the contrary.
Neither the Class A Warrants nor this Warrant Certificate entitles any Holder
hereof to any rights of a stockholder of the Company.
 
     IN WITNESS WHEREOF, Vishay Precision Group, Inc. has caused this Class A
Warrant Certificate to be signed by its Secretary and has caused its corporate
seal to be affixed hereunto or implied hereon.
 
Dated: July 21, 2010
 
A-2
 

--------------------------------------------------------------------------------

 


  By:       Name:     Title:               AMERICAN STOCK TRANSFER & TRUST CO.  
        By:       Name:     Title:


A-3
 

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM
 
     If you, the Holder, want to assign this Class A Warrant, fill in the form
below: I or we assign and transfer this Class A Warrant to:
 
(Print or type name, address and zip code and
social security or tax ID number of assignee)
 
and irrevocably appoint _________________________________________ agent to
transfer this Class A Warrant on the books of the Company. The agent may
substitute another to act for him.
 

Date:      Signed:          (Signed exactly as your name appears on the      
other side of this Warrant)


     In connection with any transfer of this Class A Warrant occurring prior to
the date of the declaration by the Securities and Exchange Commission of the
effectiveness of a registration statement under the Securities Act of 1933, as
amended (the “Securities Act”), covering resales of this Class A Warrant (which
effectiveness shall not have been suspended or terminated at the date of
transfer) at all times when such securities are deemed to be “restricted
securities” within the meaning of the Securities Act, the undersigned confirms
that it has not utilized any general solicitation or general advertising in
connection with the transfer and that this Class A Warrant is being transferred:
 
[Check One]
 

(1)       o       to the Company or a subsidiary thereof; or           (2)   o  
pursuant to and in compliance with Rule 144A under the Securities; or          
(3)   o   to an institutional “accredited investor” (as defined in Rule
501(a)(1),(2), (3) or (7) under the Securities Act); or           (4)   o  
outside the United States to a person who is not a “US person,” in compliance
with Rule 904 of Regulation S under the Securities Act; or           (5)   o  
pursuant to the exemption from registration provided by Rule 144 under the
Securities Act; or           (6)   o   pursuant to another available exemption
from the registration requirements of the Securities Act.


Unless one of the boxes is checked, the Company shall not be obligated to
register any of the Class A Warrants evidenced by this certificate in the name
of any person other than the registered Holder thereof. If box (3), (4), (5) or
(6) is checked, the Company may require, upon the terms described in the Warrant
Agreement, prior to registering any such transfer of the Warrant Certificate,
such legal opinions, certifications and other information as the Company
reasonably requests to confirm that such transfer is being made pursuant to an
exemption from, or in a or in a transaction not subject to, the registration
requirements of the Securities Act.
 

Date:      Signed:          (Signed exactly as your name appears on the      
other side of this Warrant Certificate)


A-4
 

--------------------------------------------------------------------------------

 

ELECTION TO PURCHASE FORM
 
     If you, the Holder, want to exercise the Class A Warrants represented by
this Certificate, fill in the form below.
 
     I or we, the registered owner of the Class A Warrants represented by this
Certificate irrevocably exercise _______________________________ Class A
Warrants for the purchase of ______________________________ shares or other
securities or property
 
of Common Stock of Vishay Precision Group, Inc., at the price and on the terms
and conditions specified in the Class A Warrants and request that certificates
for the shares of Common Stock hereby purchased (and any securities or other
property issuable or transferable upon such exercise) be issued in the name of
and delivered to:
 
(Print or type name, address and zip code and
social security or tax ID number of owner)
 
and, if such Class A Warrants shall not constitute all of the Class A Warrants
represented by this Certificate, that a new Class A Warrant Certificate of like
tenor and date for the balance of the Class A Warrants represented hereby be
delivered to the undersigned.
 

Number of Class A Warrants represented by this Certificate         Number of
Class A Warrants being exercised     Balance  


Date:      Signed:          (Signed exactly as your name appears on this      
Warrant)


Note:       Each certificate represents a certain number of Warrants. Each
Warrant is exercisable for one share, subject to adjustment (which may result in
exercisability for other securities on property).


A-5
 

--------------------------------------------------------------------------------

 

EXHIBIT B
 
[Form of Class B Warrant Certificate]
 
[Face]
 
THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER
APPLICABLE SECURITIES LAWS AND HAVE BEEN ISSUED IN RELIANCE UPON AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH OTHER
SECURITIES LAWS. NEITHER THIS SECURITY NOR ANY INTEREST OR PARTICIPATION HEREIN
MAY BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED, ENCUMBERED, OR OTHERWISE DISPOSED
OF, EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR
PURSUANT TO A TRANSACTION THAT IS EXEMPT FROM SUCH REGISTRATION.*
 
EXERCISABLE ON OR BEFORE 5:00 P.M. NEW YORK CITY TIME ON DECEMBER 13, 2012.
 

No.          Class B Warrants


Class B Warrant Certificate
Vishay Precision Group, Inc.
 
     This Warrant Certificate certifies that _______________, or registered
assigns, is the registered holder (the “Holder”) of ___________ Class B Warrants
expiring December 13, 2012 (the “Warrants” or “Class B Warrants”) to purchase
Common Stock, $0.10 par value per share (the “Common Stock”), of Vishay
Precision Group, Inc., a Delaware corporation (the “Company”). Each Class B
Warrant entitles the Holder upon exercise to receive from the Company, on or
before 5:00 p.m. New York City Time on December 13, 2012 (the “Expiration
Date”), one fully paid and nonassessable share of Common Stock (a “Warrant
Share”) at the initial exercise price (the “Exercise Price”) of $40.23 per share
(subject to adjustment as provided herein), payable in lawful money of the
United States of America upon surrender of this Warrant Certificate at the
office of the Company designated for such purpose, but only subject to the
conditions set forth herein and in the Warrant Agreement, as defined below.
Capitalized terms not otherwise defined herein shall have the meaning ascribed
to them in the Warrant Agreement.
 
     This Warrant Certificate and each Class B Warrant represented hereby are
issued pursuant to and are subject in all respects to the terms and conditions
set forth in the Warrant Agreement (the “Warrant Agreement”), dated July 21,
2010 by and between the Company and American Stock Transfer & Trust Co.(the
“Warrant Agent”), which Warrant Agreement is hereby incorporated by reference in
and made a part of this instrument and is hereby referred to for a description
of the rights, limitation of rights, obligations, duties and immunities
thereunder of the Company and the Holders (the words “Holder” or “Holders”
meaning the registered holder or registered holders of the Warrants). A copy of
the Warrant Agreement may be obtained by the Holder from the Company at 3 Great
Valley Parkway, Malvern, PA 19355-1307 by a written request from the Holder
hereof and may be inspected by the Holder or his agent at the principal office
of the Warrant Agent.
 
 
 
____________________
     * This legend may be removed if such removal is permitted pursuant to the
Warrant Agreement.
 
B-1
 

--------------------------------------------------------------------------------

 

     This Class B Warrant shall be exercisable at any time during the period
from and after the Issue Date until the Expiration Date.
 
     The number of Warrant Shares issuable upon exercise of the Warrants and the
Exercise Price are subject to adjustment upon the occurrence of certain events
set forth in the Warrant Agreement.
 
     No Class B Warrant may be exercised after 5:00 p.m., New York City time on
the Expiration Date, and to the extent not exercised by such time, such Class B
Warrants shall become void.
 
     The Holder of Class B Warrants evidenced by this Warrant Certificate may
exercise them by surrendering this Warrant Certificate, with the form of
election to purchase set forth hereon properly completed and executed, together
with payment of the Exercise Price in cash at the office of the Company
designated for such purpose. In the event that upon any exercise of Class B
Warrants evidenced hereby the number of Class B Warrants exercised shall be less
than the total number of Class B Warrants evidenced hereby, there shall be
issued to the Holder hereof or his assignee a new Warrant Certificate evidencing
the number of Class B Warrants not exercised.
 
     The Warrant Agreement provides that upon the occurrence of certain events
the number of Warrant Shares issuable upon exercise of each Class B Warrant set
forth on the face hereof and the Exercise Price thereof shall be adjusted. No
fractions of a share of Common Stock will be issued upon the exercise of any
Class B Warrant, but the Company will pay the cash value thereof determined as
provided in the Warrant Agreement.
 
     Warrant Certificates, when surrendered at the office of the Company by the
registered Holder thereof in person or by its legal representative or attorney
duly authorized in writing, may be exchanged, in the manner and subject to the
limitations provided in the Warrant Agreement, but without payment of any
service charge, for another Warrant Certificate or Warrant Certificates of like
tenor evidencing in the aggregate a like number of Class B Warrants.
 
     Upon due presentation for registration of transfer of this Warrant
Certificate at the office of the Company, a new Warrant Certificate or Warrant
Certificates of like tenor and evidencing in the aggregate a like number of
Class B Warrants shall be issued to the transferee(s) in exchange for this
Warrant Certificate, subject to the limitations provided in the Warrant
Agreement, without charge except for any tax or other governmental charge
imposed in connection therewith.
 
     The Company may deem and treat the registered Holder(s) of this Warrant
Certificate as the absolute owner(s) thereof (notwithstanding any notation of
ownership or other writing hereon made by anyone), for the purpose of any
exercise hereof, of any distribution to the Holder(s) hereof, and for all other
purposes, and the Company shall not be affected by any notice to the contrary.
Neither the Class B Warrants nor this Warrant Certificate entitles any Holder
hereof to any rights of a stockholder of the Company.
 
B-2
 

--------------------------------------------------------------------------------

 

     IN WITNESS WHEREOF, Vishay Precision Group, Inc. has caused this Class B
Warrant Certificate to be signed by its Secretary and has caused its corporate
seal to be affixed hereunto or implied hereon.
 
Dated: July 21, 2010
 

  By: /s/ William Clancy     Name: William Clancy           Title: Executive
Vice President, Chief     Financial Officer and Secretary           AMERICAN
STOCK TRANSFER & TRUST CO.           By:       Name:     Title:


B-3
 

--------------------------------------------------------------------------------

 

ASSIGNMENT FORM
 
     If you, the Holder, want to assign this Class B Warrant, fill in the form
below:
 
I or we assign and transfer this Class B Warrant to:
 
(Print or type name, address and zip code and
social security or tax ID number of assignee)
 
and irrevocably appoint _________________________________________ agent to
transfer this Class B Warrant on the books of the Company. The agent may
substitute another to act for him.
 

Date:      Signed:          (Signed exactly as your name appears on the      
other side of this Warrant)


     In connection with any transfer of this Class B Warrant occurring prior to
the date of the declaration by the Securities and Exchange Commission of the
effectiveness of a registration statement under the Securities Act of 1933, as
amended (the “Securities Act”), covering resales of this Class B Warrant (which
effectiveness shall not have been suspended or terminated at the date of
transfer) at all times when such securities are deemed to be “restricted
securities” within the meaning of the Securities Act, the undersigned confirms
that it has not utilized any general solicitation or general advertising in
connection with the transfer and that this Class B Warrant is being transferred:
 
[Check One]
 

(1)       o       to the Company or a subsidiary thereof; or           (2)   o  
pursuant to and in compliance with Rule 144A under the Securities; or          
(3)   o   to an institutional “accredited investor” (as defined in Rule
501(a)(1),(2), (3) or (7) under the Securities Act); or           (4)   o  
outside the United States to a person who is not a “US person,” in compliance
with Rule 904 of Regulation S under the Securities Act; or           (5)   o  
pursuant to the exemption from registration provided by Rule 144 under the
Securities Act; or           (6)   o   pursuant to another available exemption
from the registration requirements of the Securities Act.


Unless one of the boxes is checked, the Company shall not be obligated to
register any of the Class B Warrants evidenced by this certificate in the name
of any person other than the registered Holder thereof. If box (3), (4), (5) or
(6) is checked, the Company may require, upon the terms described in the Warrant
Agreement, prior to registering any such transfer of the Warrant Certificate,
such legal opinions, certifications and other information as the Company
reasonably requests to confirm that such transfer is being made pursuant to an
exemption from, or in a transaction not subject to, the registration
requirements of the Securities Act.
 

Date:      Signed:          (Signed exactly as your name appears on the      
other side of this Warrant Certificate)


B-4
 

--------------------------------------------------------------------------------

 

ELECTION TO PURCHASE FORM
 
     If you, the Holder, want to exercise the Class B Warrants represented by
this Certificate, fill in the form below.
 
I or we, the registered owner of the Class B Warrants represented by this
Certificate irrevocably exercise ______________________________ Class B Warrants
for the purchase of _________________________________ shares or other securities
or property
 
of Common Stock of Vishay Precision Group, Inc., at the price and on the terms
and conditions specified in the Class B Warrants and request that certificates
for the shares of Common Stock hereby purchased (and any securities or other
property issuable or transferable upon such exercise) be issued in the name of
and delivered to:
 
(Print or type name, address and zip code and
social security or tax ID number of owner)
 
and, if such Class B Warrants shall not constitute all of the Class B Warrants
represented by this Certificate, that a new Class B Warrant Certificate of like
tenor and date for the balance of the Class A Warrants represented hereby be
delivered to the undersigned.


Number of Class B Warrants represented by this Certificate         Number of
Class B Warrants being exercised     Balance  


Date:      Signed:          (Signed exactly as your name appears on this      
Warrant)


Note:       Each certificate represents a certain number of Warrants. Each
Warrant is exercisable for one share, subject to adjustment (which may result in
exercisability for other securities on property).


B-5
 

--------------------------------------------------------------------------------

 

*****ELECTION TO PURCHASE FORM
 
     If you, the Holder, want to exercise the Class B Warrants represented by
this Certificate, fill in the form below.
 
     I or we, the registered owner of the Class B Warrants represented by this
Certificate irrevocably exercise _______________________________ Class B
Warrants for the purchase of ________________________________ shares or other
securities or property of Common Stock of Vishay Precision Group, Inc., at the
price and on the terms and conditions specified in the Class B Warrants and
request that certificates for the shares of Common Stock hereby purchased (and
any securities or other property issuable or transferable upon such exercise) be
issued in the name of and delivered to:
 
(Print or type name, address and zip code and
social security or tax ID number of owner)
 
and, if such Class B Warrants shall not constitute all of the Class B Warrants
represented by this Certificate, that a new Class B Warrant Certificate of like
tenor and date for the balance of the Class A Warrants represented hereby be
delivered to the undersigned.
 

Number of Class B Warrants represented by this Certificate         Number of
Class B Warrants being exercised     Balance  


Date:      Signed:          (Signed exactly as your name appears on this      
Warrant)


Note:       Each certificate represents a certain number of Warrants. Each
Warrant is exercisable for one share, subject to adjustment (which may result in
exercisability for other securities or property).


B-6
 

--------------------------------------------------------------------------------